                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 JOHN BAKOPOULOS, PENNY BOWERS,
 MARIA PEREZ, ANNIE WHITE,
 MAUREEN PHEND, and
 CHERYL MILLER, on behalf of themselves                  No. 1:20-cv-06841
 and all others similarly situated,
                                                         Honorable Manish S. Shah
                        Plaintiffs,

         v.

 MARS PETCARE US, INC.,

                        Defendant.

              DEFENDANT MARS PETCARE US, INC.’S MOTION TO DISMISS
                    FIRST AMENDED CLASS ACTION COMPLAINT

        Defendant Mars Petcare US, Inc. (“Defendant”), by its undersigned attorneys, pursuant to

Rules 12(b)(1), 12(b)(2) and 12(b)(6) of the Federal Rules of Civil Procedure, hereby moves to

dismiss Plaintiff’s First Amended Class Action Complaint and Complaint for Damages

(“Complaint”) filed by Plaintiffs John Bakopoulos, Penny Bowers, Maria Perez, Annie White,

Maureen Phend and Cheryl Miller (collectively, “Plaintiffs”). In support of this motion, Defendant

states as follows:

        1.      On or about November 11, 2020, Plaintiff John Bakopoulos (“Bakopoulos”)

commenced this action by filing the Class Action Complaint and Complaint for Damages (“Initial

Complaint”) in the United States District Court for the Northern District of Illinois, Case No. 1:20-

cv-06841. (See Dkt. No. 1.)

        2.      On or about January 13, 2021, Plaintiffs filed the Complaint. (See Dkt. No. 5.)
       3.      Plaintiffs allege that Defendant misrepresented certain dog food products as grain-

free and containing no wheat, soy or chicken, despite purportedly containing “above a trace

amount.” (See Compl. ¶¶ 58-59.)

       4.      Plaintiffs seek to represent three separate classes of consumers in Illinois,

Wisconsin, and South Carolina who purchased the Nutro Limited Ingredient Diet Grain Free dog

foods in six different recipes: Small Bites Adult Lamb and Sweet Potato Recipe; Adult Lamb &

Sweet Potato Recipe; Adult Large Breed Lamb & Sweet Potato Recipe; Adult Salmon & Lentils

Recipe; Adult Duck & Lentils Recipe; and Adult Venison Meal & Sweet Potato Recipe. (See

Compl. ¶¶ 2, 69-71.)

       5.      Plaintiffs allege seven claims in the Complaint: Violation of Magnuson-Moss

Warranty Act (Count One); Breach of Express Warranty (Count Two); Breach of Implied

Warranty of Merchantability (Count Three); Unjust Enrichment (Count Four); Violation of the

Illinois Consumer Fraud and Deceptive Business Practices Act (“ICFA”) (Count Five); Violation

of the Wisconsin Deceptive Trade Practices Act (Count Six); and Violation of the South Carolina

Unfair Trade Practices Act (Count Seven). Plaintiffs’ claims are flawed both legally and factually

and should be dismissed for multiple reasons.

       6.      Plaintiffs purportedly purchased these products to alleviate their pets’ allergies or

to provide health benefits associated with a grain free or limited ingredient diet, as dogs “can –

and often do” have allergic reactions or other health problems with foods containing wheat, soy or

chicken. Missing from the Complaint are any allegations that the products Plaintiffs purchased did

not alleviate allergies or were detrimental to the health and well-being of their dogs.

       7.      Plaintiffs bring this action based solely on “independent analysis” they allegedly

conducted at some unknown time and on some unidentified product, which Plaintiffs conclude




                                                 2
showed the presence of “material” amounts of wheat, soy and chicken. But Plaintiffs do not allege

facts supporting their purported findings and do not attach the analysis to their Complaint.

Plaintiffs assert only the conclusory and vague statement that the findings were “above a trace

amount.”

        8.      Plaintiffs are silent on what amounts of wheat, soy or chicken would be “material”

to the health and well-being of their dogs, including whether their (or any) dogs have allergies or

other health problems associated with such ingredients. Without such alleged facts, Plaintiffs’

claim of “material” amounts of wheat, soy or chicken is a bald legal conclusion and an insufficient

basis to support Plaintiffs’ claims in this action. As a result, all claims asserted by Plaintiffs must

be dismissed.

        9.      Plaintiffs’ express and implied warranty claims and their claim under the

Magnuson-Moss Warranty Act (“MMWA”) must be dismissed because Plaintiffs failed to allege

that they provided pre-suit notice.

        10.     The claims of Plaintiffs White, Phend and Miller must be dismissed for lack of

personal jurisdiction because they are neither Illinois citizens nor allege they made any purchase

in Illinois.

        11.     Plaintiffs’ claims regarding products which they did not purchase must be

dismissed as they do not have standing and cannot plausibly state a claim with respect to those

products.

        12.     Plaintiffs’ Illinois Consumer Fraud and Deceptive Business Practices Act and

unjust enrichment claims must be dismissed for failure to state a claim.

        13.     Finally, injunctive relief is not available to Plaintiffs in this matter.




                                                    3
       14.     In further support of this Motion, Defendant has concurrently filed a Memorandum

of Law in Support of Defendant’s Motion to Dismiss First Amended Complaint.

       15.     The Parties have agreed to the following briefing schedule on Defendant’s Motion

to Dismiss First Amended Complaint: Plaintiffs’ Response to Defendant’s Motion to Dismiss is

due on March 24, 2021 and Defendant’s Reply in Support of Defendant’s Motion to Dismiss is

due on April 14, 2021.

       WHEREFORE, Defendant Mars Petcare US, Inc. respectfully requests that this Court

dismiss Plaintiff’s Complaint and grant such other relief as the Court deems necessary and just.



 Dated: February 17, 2021                           Respectfully submitted,

                                                    By: /s/ Brett M. Doran

                                                    Francis A. Citera
                                                    Brett M. Doran
                                                    Brian D. Straw
                                                    Greenberg Traurig, LLP
                                                    77 West Wacker Drive, Suite 3100
                                                    Chicago, Illinois 60601
                                                    (312) 456-8400 (Main)
                                                    (312) 456-8435 (Facsimile)
                                                    citeraf@gtlaw.com
                                                    doranb@gtlaw.com
                                                    strawb@gtlaw.com

                                                    Attorneys for Defendant Mars Petcare US, Inc.




                                                4
                               CERTIFICATE OF SERVICE

       I, Brett M. Doran, an attorney, certify that I electronically filed Defendant’s Motion to
Dismiss First Amended Class Action Complaint with the Clerk of the Court using the CM/ECF
system which will send notification of such filing to the parties of record on this 17th day of
February 2021.


                                                   /s/ Brett M. Doran
                                                   Attorney for Defendant
